DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/20/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman (U.S. Pat. No. 6405072) hereinafter Cosman.
Regarding claim 12, Cosman teaches:
 A method of imaging a patient (abstract) comprising: 
positioning at least one camera with respect to a medical imaging device to obtain views of axes of interest for imaging by the medical imaging device (col 19, lines 
imaging a patient with the at least one camera relative to the medical imaging device along the axes of interest of the medical imaging device (col 20, lines 1-67 and col 21 lines 1-28 describe the use of a CT, MRI or PET scanner for image scanning in conjunction with the camera based positioning system C5); 
using images from the at least one camera to adjust a position of at least one of the patient and the medical imaging device until an imaging position of the patient is in a field of view of the medical imaging device (col 20, lines 1-67 and col 21, lines 1-28 describe the use of the camera system for patient positioning and medical imaging. “The image scan machine may have a reference point indicated in FIG. 11 by the point 187. This could be, for example, the nominal convergence point of X-rays in a CT scanner or some calibrated geometric point in the space of an MRI scanner reconstruction volume. Alternatively, it could simply be an arbitrary point which is determined by a calibration process within the coordinate space of or on the image scanner. A relationship of this reference point 187 to the external apparatus 191 and its associated optical index points 44A, 44B, and 44C can be precalibrated or determined, 
imaging the patient at the imaging position using the medical imaging device (col 20, lines 1-67 and col 21, lines 1-28 describe the imaging of the patient using the CT or MRI scanner based on the geometric positioning features). 
Regarding claim 14, Cosman teaches all of the limitations of claim 12. Cosman further teaches:
further comprising correlating outputs of the at least one camera with outputs of the medical imaging device (col 20, lines 1-67 and col 21, lines 1-28 describe the  process of determining position data of objects and markers using the camera outputs as well as correlating this data to the medical imaging device scan data. “the location of 
whereby the at least one camera is in a known position relative to the medical imaging device such that output images from the at least one camera defines a physical positional relationship of the patient to the medical imaging device (col 20, lines 1-67 and col 21, lines 1-28 describe the  process of determining position data of objects and markers using the camera outputs as well as correlating this data to the medical imaging device scan data. “the location of the imaging apparatus relative to the patient can be determined in the 3D stereoscopic coordinate space of camera system C5.” “In that case, use of the optical tracking system as in FIG. 11 in conjunction with knowledge of a reference point(s) 192 in such an interoperative scanner would enable the clinician to move the predetermined target region 44 or interoperatively determined target position 44 to a region near the reference point 187 so that the interoperative CT, MR, etc. scans will give meaningful information for its update of surgery. The use of controller system 178 coupled to couch top 11 and the coupling to other controls of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (U.S. Pub. No. 20130218024) hereinafter Boctor, in view of Mostafavi (U.S. Pub. No. 20030063292) hereinafter Mostafavi.
Regarding claim 1, primary reference Boctor teaches:
A medical imaging system, (abstract; [0009]; [0010]) comprising: 
a medical imaging device that obtains medical images of a patient ([0145, “ultrasound probes, MRI/CT/C-arm imaging systems”; [0165], “imaging component 104 is an ultrasound probe” see also figure 1. “attachable to the C-arm of an x-ray system or an MRI system”; [0178], “c-arm 202 of an x-ray imaging system”; [0183], “use of a camera/projection combination unit in conjunction with a medical imaging device such as MRI or CT”, see figure 4;); 
a medical imaging monitor that displays the medical images ([0071], “construct a display system that maintains registration with the probe and can be used for both visualization and guidance”; [0076], “this image can be displayed on a screen. Indeed, it 
at least one camera that tracks a position of the patient during imaging by the medical imaging device ([0167], at least one of a camera 108; [0169], camera 108 and/or 110, “can be arranged to track the user face location during visualization to provide information regarding a viewing position of the user”; [0179], “The camera 206 and/or camera 208 can provide information on the amount of extension of the patient beyond the beam width“; [0183], “A camera/projection unit outside the main imaging system could track the patient, reconstruct the body surface using e.g. structured light and stereo reconstruction, and register and track needles and other tools relative to it.”); and 
Primary reference Boctor fails to teach:
a camera monitor that displays the position of the patient as received from the at least one camera
wherein an output of the at least one camera is correlated with the medical images to illustrate at least one of a position of the patient relative to the medical 
However, the analogous art of Mostafavi of a position and orientation determination method/system (abstract) teaches:
a camera monitor that displays the position of the patient as received from the at least one camera ([0018], “generate digital pixel data”, and image processing unit 110 is configured with a display monitor as shown in figures 8; [0021], and figure 2A display image frames of the image of an object tracked by the camera 108; [0033], teaches to primary reference Boctor for use in medical imaging environments with 3D medical imaging; [0034]; [0035] “images taken by camera 108”), 
wherein an output of the at least one camera is correlated with the medical images to illustrate at least one of a position of the patient relative to the medical imaging device and where the medical images are being taken on the patient relative to the medical imaging device ([0033], “The 3D imaging method produces a 3-dimensional image of at least a portion of the patient's 904 body in an imaging coordinate system. The geometric calibration model that defines the measurement coordinate system (i.e. "room coordinates") obtained in step 204 is defined such that it coincides with the imaging coordinate system. The image of the patient's body allows precise planning for a surgical procedure.” And “As long as the position of the patient's 904 body is appropriately similar to the position utilized during the 3D imaging method, the position and orientation of the surgical instrument determined in the measurement coordinate system will accurately reflect the position and orientation relative to the portion of the patient's 904 body that was imaged by instrument.”; [0034], describes position an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging and patient position system of Boctor to incorporate the correlation of the medical images to patient position as taught by Mostafavi because utilizing medical imaging with instrument and patient tracking systems enables precise planning for a surgical procedure ([0033]). 
Regarding claim 2, the combined references of Boctor and Mostafavi teach all of the limitations of claim 1. Primary reference Boctor further teaches:
 wherein the medical imaging device comprises at least one of 
a computed tomography imaging device, a magnetic resonance imaging device, an ultrasound imaging device, a nuclear medicine imaging device, a mobile radiography imaging device, a stationary radiography imaging device, and a fluoroscopy imaging device ([0142], ultrasound probes; [0145], ultrasound probes, MRI/CT/C-arm imaging systems; [0165], ultrasound probe, c-arm x-ray system or an MRI system; [0177]; [0178]; [0183], figure 4, MRI or CT).
Regarding claim 6, the combined references of Boctor and Mostafavi teach all of the limitations of claim 1. Primary reference Boctor further fails to teach:
further comprising a recording device that records patient position during imaging by the medical imaging device

further comprising a recording device that records patient position during imaging by the medical imaging device ([0035], “If the patient 904 has moved after the 3D imaging method and prior to a surgical procedure to be performed with surgical instrument, the patient 904 and/or the patient table 910 can be repositioned so that the patient's 904 body is returned to the same position. The repositioning is accomplished by placing one or more marker blocks 908 on the same body landmarks, and moving the patient 904 and/or the patient table 910 until the position and orientation of the marker blocks 908 as determined from images taken by camera 108 match the position and orientation recorded during the 3D imaging method. A procedure for manipulating a patient into a correct position and orientation is described U.S. Pat. No. 6,279,579, which is hereby incorporated by reference in its entirety”; [0047], “According to an embodiment, digital video recordings of the patient in a session can be recorded via camera 108. The same camera 108 used for tracking patient movement can be used to record video images of the patient for future reference.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical imaging and patient position system of Boctor and Mostafavi to incorporate the recording of patient position as taught by Mostafavi because it can provide future reference to make sure that the patient is imaged in the same position at different imaging procedures ([0035]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor, in view of Mostafavi as applied to claim 1 above, and further in view of Salivar et al. (U.S. Pub. No. 20060028548) hereinafter Salivar.  
Regarding claim 3, the combined references of Boctor and Mostafavi teach all of the limitations of claim 1. Primary reference Boctor further fails to teach:
wherein the at least one camera outputs crosshairs or a central reticle indicating a mid-position of a field of view of the at least one camera on the camera monitor
However, the analogous art of Salivar of coordinate view of video camera positioning systems (abstract) teaches:
wherein the at least one camera outputs crosshairs or a central reticle indicating a mid-position of a field of view of the at least one camera on the camera monitor ([0044], the PTZ image (104) includes a crossharis or other indicator within its center, representing the line of sight [field of view] of the PTZ camera (22); [0064], The upper right-hand corner of the display [camera monitor] provides an image (104) of the view obtained by example. Accordingly this image will be referred to herein… as the PTZ image (104)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical imaging and patient position system of Boctor and Mostafavi to incorporate the crossharis because it enables the user to properly orient and control the level of zoom of the camera system onto the target region ([0064]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor, in view of Mostafavi as applied to claim 1 above, and further in view of Ho et al. (U.S. Pub. No. 20130137981) hereinafter Ho.  
Regarding claim 4, the combined references of Boctor and Mostafavi teach all of the limitations of claim 1. Primary reference Boctor further fails to teach:
wherein field of view markers are provided on the camera monitor that indicate an expected field of view of the medical imaging device
However, the analogous art of Ho of a system for controlling the field of view of an imaging system (abstract) teaches:
wherein field of view markers are provided on the camera monitor that indicate an expected field of view of the medical imaging device ([0101], figure 17 shows a full field of view screen shot 250 of an imaging device having an imaging marker. While figure 18 shows a close up of a portion 252 of the image of figure 17 (as indicated by the dotted-line box) containing the imaging marker. As shown in figures 17 and 18, the marker 254 is positioned at a very shallow depth of focus relative to the overall depth of the focus of the imaging device. This provides an expected field of view of the imaging device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical imaging and patient position system of Boctor and Mostafavi to incorporate the field of view setting marker adjustment feature as taught by Ho because it provides an identification of the marker within the noisy signal at a close depth of focus while providing control of the field of view of the imaging device ([0101]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor, in view of Mostafavi, in further view of Ho as applied to claim 4 above, and further in view of Shahidi et al. (U.S. Pub. No. 20060036162) hereinafter Shahidi.  
Regarding claim 5, the combined references of Boctor, Mostafavi, and Ho teach all of the limitations of claim 4.  Primary reference Boctor further fails to teach:
further comprising a communication device associated with the medical imaging device that creates the field of view markers on an output of the at least one camera to indicate physical scope of medical imaging by the medical imaging device
However, the analogous art of Shahidi of an intraoperative imaging system with position sensing technology (abstract) teaches:
further comprising a communication device associated with the medical imaging device that creates the field of view markers on an output of the at least one camera to indicate physical scope of medical imaging by the medical imaging device ([0039], in figure 10, the real-time image 50 from the endoscope is displayed on a monitor 52. An indicia, illustrated as a cross hair 54 [field of view markers], is projected onto the displayed field of view of the endoscope. As the endoscope moves relative to the target site, the cross hair moves to guide the user to the target site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical imaging and patient position system of Boctor, Mostafavi, and Ho to incorporate the communication device that creates field of view markers on an output of the camera as taught by  Shahidi because it enables a user to guide a medical imaging device toward the target site utilizing the field of view markers to center the displayed image ([0039]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor, in view of Mostafavi as applied to claim 1 above, and further in view of Siann et al. (U.S. Pub. No. 20090189981) hereinafter Siann.  
Regarding claim 7, the combined references of Boctor and Mostafavi teach all of the limitations of claim 1. Primary reference Boctor further fails to teach:
further comprising shutters placed over a lens of the at least one camera to optionally prevent imaging by the at least one camera
However, the analogous art of Siann of a system for video delivery (abstract) teaches:
further comprising shutters placed over a lens of the at least one camera to optionally prevent imaging by the at least one camera ([0237], the camera can have a mechanically operated, privacy lens cap or an easy-to-observe, visible shutter that obscures the camera lens in an obvious way to make it clear to the observer that the camera cannot be recording or capturing images; [0240], this mechanical privacy lens cap, shutter or mechanism can be activated or deactivated automatically or manually, and locally or remotely… the user can manually (e.g. using their hands on the camera) initiate activation (closing or obscuring the lens) and deactivation (opening or making the lens visible of the privacy lens cap or shutter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical imaging and patient position system of Boctor and Mostafavi to incorporate the shutters of the lens as taught by Siann because it assures the personnel in the camera’s field of view that the camera image recording or viewing capability is truly “off” ([0237]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor, in view of Mostafavi as applied to claim 1 above, and further in view of Humphrey et al. (U.S. Pub. No. 20050267351) hereinafter Humphrey.  
Regarding claim 8, the combined references of Boctor and Mostafavi teach all of the limitations of claim 1. Primary reference Boctor further fails to teach:
further comprising a communication device that sends at least one of medical images of the patient and output of the at least one camera to at least one of a radiology information system and a picture archiving and communication system
However, the analogous art of Humphrey of an exam information linking system (abstract) teaches:
further comprising a communication device that sends at least one of medical images of the patient and output of the at least one camera to at least one of a radiology information system and a picture archiving and communication system ([0039], in step A04, the technologist acquires exam images [medical images of the patient]. IN step A06, the scanner 500 sends the acquired images to the PACS 400 [picture archiving and communication system]; [0040], figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical imaging and patient position system of Boctor and Mostafavi to incorporate the communication device for communicating with a archiving system as taught by Humphrey because enables the purpose of a study validation server to modify the demographics and exam information for the images ([0041]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor, in view of Mostafavi as applied to claim 1 above, and further in view of Singh et al. (U.S. Pub. No. 20180338742) hereinafter Singh. 
Regarding claim 9, the combined references of Boctor and Mostafavi teach all of the limitations of claim 1. Primary reference Boctor further fails to teach:
wherein the output of the at least one camera and medical images are correlated such that an output of the at least one camera is centered and limited to a corresponding field of view of a medical image
However, the analogous art of Singh of an x-ray scanner system for imaging a region of interest of a patient (abstract) teaches:
wherein the output of the at least one camera and medical images are correlated such that an output of the at least one camera is centered and limited to a corresponding field of view of a medical image ([0018], 3D sensor camera system; [0024]; [0028], “With a 3D camera 204 mounted to move with the X-ray tube 202 (instead of a fixed position at the ceiling), the 3D camera 204 has a similar field of view (FOV) to the FOV of the X-ray tube 202 and is not occluded by the X-ray tube 202.”; [0032]; [0035], “as the 3D depth image of the patient has been calibrated to the coordinate system 211 of the X-ray detector 210. The X-Ray Detector coordinate system 211 refers to the coordinate system with its origin and axes defined by the X-Ray detector and detector stand. In other embodiments, the depth image is acquired without first moving the X-ray tube 202 to a predetermined location. In this case the system determines whether one or more predetermined landmark types are visible in the 3D depth image for the depth image to be registered to the coordinate system 211 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical imaging and patient position system of Boctor and Mostafavi to incorporate the field of view correlation settings as taught by Singh because automated positioning avoid repeated exposures due to incorrect angles and positioning ([0020]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor, in view of Mostafavi, in further view of Singh as applied to claim 9 above, and further in view of Gregerson et al. (U.S. Pub. No. 20180185113) hereinafter Gregerson. 
Regarding claim 10, the combined references of Boctor, Mostafavi and Singh teach all of the limitations of claim 9. Primary reference Boctor further fails to teach:
wherein an output of each camera of the at least one camera is independently centered to the medical image using markers on the camera output
However, the analogous art of Gregerson of a computer-assisted image-guided surgery system (abstract) teaches:
wherein an output of each camera of the at least one camera is independently centered to the medical image using markers on the camera output ([0045], The registration process utilizes a common coordinate system and markers 211 within the field of view of the optical sensing device 111 to enable the gantry position to be tracked. “an algorithm may be used to analyze the x-ray image data to identify the x-ray visible elements with respect to the center point of the image data, which corresponds 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical imaging and patient position system of Boctor, Mostafavi, and Singh to incorporate the centering of the camera output to the medical image as taught by Gregerson because it enables accurate positioning within the isocenter of an x-ray gantry which provides the highest quality imaging for a region of interest ([0045]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor, in view of Mostafavi as applied to claim 1 above, and further in view of Gregerson. 
Regarding claim 11, the combined references of Boctor and Mostafavi teach all of the limitations of claim 1. Primary reference Boctor fails to teach:
wherein the medical imaging device, medical imaging monitor, at least one camera, and camera monitor are integrated into a same physical structure
However, the analogous art of Gregerson of a computer-assisted image-guided surgery system (abstract) teaches:
wherein the medical imaging device, medical imaging monitor, at least one camera, and camera monitor are integrated into a same physical structure ([0097], figure 8F illustrates a imaging device 103 [medical imaging device], display device 401 which includes an optional multiple displays [medical imaging monitor and camera monitor], and optical sensor device 111 [camera] which are all integrated into the same 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined medical imaging and patient position system of Boctor and Mostafavi to incorporate the integration of all of the hardware within the same physical structure because it organizes the surgical or medical environment which enhances cleanliness and provides better access to the patient during a medical procedure ([0097]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman as applied to claim 12 above, and further in view of Gregerson. 
Regarding claim 13, Cosman teaches all of the limitations of claim 12. Cosman further fails to teach:
further comprising imaging the patient with the at least one camera during imaging by the medical imaging device, 
detecting movement of the patient using differences in output images from the at least one camera during the imaging by the medical imaging device, and 
alerting an operator of the medical imaging device
However, the analogous art of Gregerson of a computer-assisted image-guided surgery system (abstract) teaches:

detecting movement of the patient using differences in output images from the at least one camera during the imaging by the medical imaging device ([0125], “The detected relative motion could also indicate that the portion 1002 of the patient's anatomy to which the first reference marker device 1001 is attached has moved relative to the portion 1004 of the patient's anatomy to which the second reference marker device 1003 is attached.”; [0126]; [0127]), and 
alerting an operator of the medical imaging device ([0125], In optional block 1111, the user may be notified (e.g., via an audible and/or visual alert) when the detected relative motion between markers 1001 and 1003 exceeds a threshold value.; [0126]; [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging and patient position system of Cosman to incorporate the movement detection during a procedure with alert as taught by Gregerson because the patient registrations may no longer accurately represent the current patient situation and thus would require a reconfiguration of the medical procedure ([0125]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman as applied to claim 12 above, and further in view of Lin et al. (U.S. Pub. No. 20180070902) hereinafter Lin. 

further comprising using outputs of the at least one camera to verify that the patient is performing an activity that is to be performed during imaging by the medical imaging device
However, the analogous art of Lin of a medical imaging x-ray system with a surface acquisition system (abstract) teaches:
further comprising using outputs of the at least one camera to verify that the patient is performing an activity that is to be performed during imaging by the medical imaging device ([0107] figures 9A through 9C show a hand movement to different positions within an imaging radiographic system to perform a motion sequence between the positions. 3D surface imaging using a camera is also obtained throughout the movement to image specific positions of the hand; [0108]; [0109] discusses the surface contour images as well as the radiographic projection images which are the camera output and the medical imaging device imaging; [0117]; [0122], “discrepancies can help to correct for positioning error and verify that the movement sequence for a subject patient has been correctly characterized”; [0135]; [0136]; [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging and patient positioning system of Cosman to incorporate the verification of patient movement as taught by Lin because acquiring radiographic images in conjunction with 3D surface contour imaging content, the method allows the image subject to be accurately 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785